COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 ALBERTO ALVAREZ, A/K/A                           §
 ALBERTO ALVAREZ HERNANDEZ,                                   No. 08-11-00063-CR
                                                  §
                        Appellant,                                Appeal from
                                                  §
 v.                                                           346th District Court
                                                  §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                                  §
                        Appellee.                             (TC # 20080D01359)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF MAY, 2013.



                                     ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating